Note: In order to correction informalities on the record a second non-final rejection is set forth below.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 3-10 and 12-16 and 21-23 are pending and have been examined in this application. 
Claims 1, 3-7, 9, 10 and 12 are currently amended; claims 14-16 are withdrawn; claims 2, 11 and 17-20 are canceled; claims 21-23 are new;
Claims 1, 3-10 and 12-16 and 21-23 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation of claim 5 wherein “…the sewage hose connector support and the first flush hose support are not connected to each other…” is not supported by the original disclosure flied on 03/01/2021 because the sewage hose connector support and the first flush hose support are connected to one another via other parts. Claim 10 contains similar issue.
Claims 6-8 are rejected based on its respective dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Milbrandt (U.S. Pat. No. 20120153109 A1).
Regarding claim 1, Milbrandt teaches a sewage hose flushing apparatus, comprising: a sewage hose connector (Milbrandt; Fig. 11; 410) defined by a support (Milbrandt; 466) having an opening (Milbrandt; 468) therethrough mounted to a back surface (Milbrandt back surface of 438) such that the support is about perpendicular to the back surface in an operational position; and
 	a first flush hose support (Milbrandt; 422) having an opening (Milbrandt; 432) therethrough and mounted to the back surface above the sewage hose connector.
Note: The invention of Milbrandt teaches all the claimed elements of claim 1 and is capable to be used as a sewage hose apparatus.
Regarding claim 4, Milbrandt teaches the first flush hose support (Milbrandt; 422) wherein the first flush hose support is about perpendicular to the back surface (Milbrandt; back surface of 438) in an operational position, such that the opening (Milbrandt; 432) of the at least one flush hose support is aligned with the opening (Milbrandt; 468) of the sewage hose connector [see Fig. 2 for configuration].
Regarding claim 5, Milbrandt teaches the sewage hose connector support (Milbrandt; 410) and the first flush hose support (Milbrandt; 422) are not connected to each other and are each pivotally attached to the backing plate and are movable between stowed and operational positions (see Figs. 11-12 for configuration).
Regarding claim 23, Milbrandt teaches the opening (Milbrandt; 432) of the first flush hose support has a smaller diameter than the opening of the sewage hose connector (Milbrandt; 468).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Milbrandt (U.S. Pat. No. 20120153109 A1).
 claims 9-10, Milbrandt teaches the apparatus. However, Milbrandt does not explicitly teach a second flush hose support. The Examiner notes that providing a duplicated part that provides predictable result is considered within the level of ordinary skill in the art see e.g. MPEP 2144.04. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Milbrandt having a second flush hose support having an opening and mounted to the back surface above the first flush hose support, wherein the second flush hose support is about perpendicular to the back surface in an operational position so that the opening in the second flush hose support aligns with the opening in the first flush hose support in an operational position e.g. by providing a support similar to element 466 that is provided between element 422 and 466. The motivation would have been to provide appropriate grip during the retention; such modification would have provided first and second flush hose supports that are not attached to each other and are each pivotally attached to the back surface and independently movable between a stowed position and an operational position as claimed in claim 10. Therefore, it would have been obvious to modify Milbrandt as specified in claims 9 and 10.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Milbrandt (U.S. Pat. No. 20120153109 A1) in view of Kalvig (U.S. Pat. No. 3365761).
Regarding claim 12, Milbrandt suggest the opening with the gripping member e.g. material as being resilient as specified in [0087]. However, assuming arguendo Milbrand does not explicitly teach the opening in the first flush hose support includes a hose gripping member.
(Kalvig; 10, 11) having the opening including the hose gripping member (Kalvig; 24).
Milbrandt and Kalvig are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Milbrandt having the gripping member as disclosed by Kalvig. The motivation would have been to provide appropriate grip during the retention. Therefore, it would have been obvious to modify Milbrandt as specified in claim 12.
Regarding claim 13, Milbrandt as modified teaches the hose gripping member (Kalvig; 24) is defined by a rubber member having an opening that plural slits radiating from the opening (see Fig. 5 Col.2; lines 32-35 for configuration).
	
	Allowable Subject Matter
Claims 3, 6-8, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631